DETAILED ACTION

Claim Status
Claims 1-17 is/are pending.
Claims 1-2, 4-9, 11-17 is/are rejected.
Claims 3, 10 is/are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Election/Restrictions
The restriction requirement in the previous Office Action mailed 04/15/2022 has been withdrawn in view of the Claim Amendments filed 10/14/2022.

Claim Objections
Claims 3, 10 is/are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 4-8, 16-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 1-2, 4-8, 16 are vague and indefinite because the terms “light transmissive” and “opaque” are incompatible and contradictory -- i.e., the accepted meaning of “light transmissive” is the property of allowing light to pass through (to at least some degree), while the accepted meaning of “opaque” is the property of being impenetrable by light (i.e., neither transparent nor translucent).  Therefore, it is unclear from the claims whether the claimed membrane is supposed to allow some degree of light to pass through or whether the membrane is supposed to be impenetrable to light (i.e., not allow any degree of light to pass through).  Therefore, due to the contradictory nature of the phrase “non-transparent light transmissive opaque”, materials which allow light to pass through and materials which are impenetrable to light are deemed to meet the limitations of being “non-transparent light transmissive opaque” for purposes of examination in the present Office Action.
  	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  In the present application, the specification does not explicitly redefine the term “opaque” as being synonymous with “light transmissive” with sufficient clarity and specificity. 
 	Claim 1 is vague and indefinite because the phrase “a top crosslinked polyurethane layer” is confusing and unclear.  Does the phrase mean that: (i) a crosslinked polyurethane layer is situated in a “top” position in the claimed membrane; or (ii) the polyurethane layer has crosslinking localized in a specific region (i.e., the “top”) of the polyurethane layer? 
	Claim 17 is vague and indefinite because insufficient antecedent basis for the limitation “the non-transparent light transmissive membrane” in the claim or in parent claim 1.
 	
Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 7-9, 11-12, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	REITHLER ET AL (US 2017/0248302),
  	in view of TERAN (US 2014/0141198),
 	and in view of GOURDIN ET AL (US 2017/0174935).
 	REITHLER ET AL ‘302 discloses a decorative floor material (104) comprising:
• a translucent foam layer (444) (e.g., a polyvinyl chloride (PVC) foam, etc.) (corresponding to the recited “(b)” layer;

• a translucent polymer sheet (446) (e.g., a PVC sheet, etc.);

• a translucent or transparent printed layer (448) (e.g., a translucent or transparent PVC sheet with one or more layers of ink) (corresponding to the recited “(d)” layer;

• a wear layer (450) (corresponding to the recited “(c)” layer).

The decorative floor material (104) is positioned over surface-mounted light-emitting elements (110) (corresponding to the recited “light source” in claims 2, 9, 16-17) to form a decorative, backlit floor construction (100), wherein the light-emitting elements (110) are optionally connected to a controller (126) which are attached to pressure sensors (128) (e.g., resistive-type, capacitive-type, etc.) (corresponding to the recited “input means” in claims 2, 9, 16-17) arranged underneath the decorative floor material (104) (e.g., over the surface-mounted light-emitting elements, etc.) to form a touch-sensitive surface capable of controlling the light-emitting elements (e.g., on/off status, color, intensity, etc.) at the location where the input pressure is sensed. (Figure 1-3, 13, etc.; entire document, e.g., paragraph 0002-0008, 0012-0016, 0042, 0047-0049, 0060, etc.)  However, the reference does not specifically discuss crosslinked polyurethane layers or knitted polyethylene terephthalate (PET) fabric layers.
 	TERAN ‘198 discloses that it is well known in the art to apply a knitted fabric layer to the back of a foam (e.g., PVC) layer in order to protect the foam layer from abrasion and other types of damage or wear, and/or to provide anti-slip characteristics.  The reference further discloses that it is well known in the art to use knitted polyester fabrics in PVC foam-containing laminates.  (Figure 1; paragraph 0019, 0030, etc.)
	GOURDIN ET AL ‘935 discloses that it is well known in the art to utilized cured polyurethane coatings as wear-layers or top-layers for surfaces (e.g., PVC-based flooring materials, etc.) in order to provide excellent wear resistance, scuff resistance, as well as prevent release or migration of undesirable compounds from the flooring materials. (paragraph 0022-0023, 0055-0057, 0134, 0153, etc.)
 	Regarding claims 1, 16-17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a known, cured (i.e., crosslinked) polyurethane coating as disclosed in GOURDIN ETAL ‘935 as the wear layer (450) in the decorative floor material (104) of REITHLER ET AL ‘302 in order to provide a durable, abrasion-resistant, scuff-resistant wear layer.
 	Regarding claims 2, 4-5, 7-9, 11-12, 14-17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the translucent decorative floor material (104) of REITHLER ET AL ‘302 in backlit floor constructions wherein the backlight source (110) is controlled by pressure sensors (128) positioned between the decorative floor material (104) and the backlight source (110) in order to provide a backlit floor controlled by touch-sensitive switches.
 	Further regarding claims 1,16-17, one of ordinary skill in the art would have applied a knitted fabric backing layer as suggested by TERAN ‘198 to the surface of foam layer (444) in the decorative floor material (104) of REITHLER ET AL ‘302 in order to provide abrasion protection and/or structural reinforcement, and/or to prevent slippage.
 	Further regarding claims 1, 16-17, one of ordinary skill in the art would have utilized known knitted polyester-type fabrics conventionally used as components in PVC foam laminates as suggested by TERAN ‘198 (e.g., PET knitted fabrics) as a fabric backing layer for the foam layer (444) in the decorative floor material (104) of REITHLER ET AL ‘302 in order to provide economical abrasion protection and/or structural reinforcement, and/or to prevent slippage (e.g., between the decorative floor material (104) and pressure sensors (128), or between the decorative floor material and a supporting surface, etc.).
 	Further regarding claim 1, 16-17, one of ordinary skill in the art would have utilized known PVC-containing laminating adhesives to bond a fabric backing layer to the foam layer (444) in the decorative floor material (104) of REITHLER ET AL ‘302 in order to provide good interlayer adhesion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	MASINA (US 2018/0248547) and WO 2014-095964 disclose backlit touch switches with translucent layers.
 	PAIRVA ET AL (US 2008/0057300) disclose crosslinked polyurethane wear layers.
 	SCHLEMMER (US 2013/0301287) disclose backlit laminates containing translucent PVC foam layers.
	MARTIN (US 2008/0291661) and DIEBEL ET AL (US 2009/0094734) disclose backlight systems for swimming pools.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

October 22, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787